     Case 1:19-cv-00663-PLM-PJG ECF No. 1 filed 08/20/19 PageID.1 Page 1 of 13



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                             _____________________________

CHS, INC., a Minnesota cooperative,              Case No. 1:19-cv-663

        Plaintiff,                               Honorable

v.

GOLDEN GRAIN FARMS, LLC, a Michigan              COMPLAINT
limited liability company,

        Defendant.

Brion B. Doyle (P67870)
VARNUM LLP
Attorneys for Plaintiff
Bridgewater Place, P.O. Box 352
Grand Rapids, MI 49501-0352
(616) 336-6000

        Plaintiff, CHS, Inc., by and through its attorneys, Varnum, LLP, states for its Complaint

against Defendant, Golden Grain Farms, LLC, as follows:

                                      INTRODUCTION

        1.      This Complaint arises from Defendant, Golden Grain Farms, LLC's ("Golden

Grain Farms") sale of unmerchantable and compromised soybeans to Plaintiff CHS, Inc.

("CHS"). During the 2016 growing season, Golden Grain Farms spread dredge spoils from the

Kalamazoo River Superfund site onto land that it was renting, and it then planted and grew

soybeans in that sediment. Without disclosing any of this to CHS, Golden Grain Farms sold

some of the soybeans to CHS, and CHS placed the soybeans into storage at a bin at its facility in

Hamilton, Michigan.

        2.      When the Michigan Department of Agriculture and Rural Development

("MDARD") learned that Golden Grain Farms had sold soybeans that were grown on sediment
  Case 1:19-cv-00663-PLM-PJG ECF No. 1 filed 08/20/19 PageID.2 Page 2 of 13



from a Superfund site, it locked the storage bin at CHS's facility and it issued a seizure order

prohibiting the sale or disposal of any of the soybeans in the subject storage bin. Despite CHS

and Golden Grain Farms' efforts over the course of the past three years, MDARD will not allow

any of the soybeans in Bin #10 to be used for commercial purposes and will only authorize the

soybeans in the bin to be incinerated or delivered to a landfill. As a result, the subject bin has

remained locked since the issuance of the seizure order.

       3.      In the almost three years that have passed since MDARD issued the seizure order,

CHS has worked with Golden Grain Farms and directly with MDARD in an attempt to have the

seizure order lifted. Golden Grain Farms has also provided numerous submissions to MDARD

in support of its contention that the soybeans are safe for human and/or animal consumption.

Despite these efforts, MDARD recently indicated that it would not allow the soybeans to be used

for any commercial purpose and that it would only permit the soybeans to be removed from Bin

#10 for purposes of destroying or disposing of them. CHS has requested on multiple occasions

that Golden Grain Farms compensate CHS for its damages, which includes the value of the

soybeans in Bin #10, the loss of the use of that bin for the past two years, as well as other

incidental and consequential damages. Golden Grain Farms has refused to do so.

                                           PARTIES

       4.      CHS is incorporated as a Minnesota cooperative with its principal place of

business located at 5500 Cenex Drive, MS 110, Inver Grove Heights, MN 55077.

       5.      Golden Grain Farms is a Michigan limited liability company, with offices located

at 3957 108th St. SE, Caledonia, MI 49423. Tom Brink, a Michigan resident, is a member of

Golden Grain Farms.




                                                2
  Case 1:19-cv-00663-PLM-PJG ECF No. 1 filed 08/20/19 PageID.3 Page 3 of 13



                                  JURISDICTION AND VENUE

        6.      The amount in controversy exceeds $75,000, and this Court has subject matter

jurisdiction pursuant to 28 U.S.C. § 1332.

        7.      Venue is proper in this district pursuant to 28 U.S.C. § 1391, and Defendant is

subject to personal jurisdiction in this district.

                                    GENERAL ALLEGATIONS

        8.      CHS is a global agribusiness owned by farmers, ranchers, and cooperatives across

the United States. Among its other business enterprises, CHS supplies energy, crop nutrients,

grain marketing services, animal feed, and food and food ingredients.

        9.      Golden Grain Farms is engaged in the business of farming, principally growing

corn and soybean crops in various counties in western Michigan.

        10.     During the 2016 crop year, Golden Grain Farms grew soybeans on land that it

rented in Douglas, Michigan.        The soybeans in question were grown in dredge spoils, or

sediment, that had previously been collected from the Allied Paper, Inc./Portage

Creek/Kalamazoo River Superfund Site ("Kalamazoo River Superfund Site") and placed in an

impoundment under permit granted by the Michigan Department of Environmental Quality

("MDEQ"). Golden Grain Farms spread the dredge spoils, or caused them to be spread, within

the impoundment area (the "Site"). The dredge spoils were then leveled and created the top layer

in which Golden Grain Farms planted and grew soybeans.

        11.     The dredged spoils and the property on which the soybeans were grown were

subject to a restrictive covenant that was imposed by the MDEQ. This covenant did not allow

the Site to be used for agricultural purposes. Upon information and belief, neither the property




                                                     3
  Case 1:19-cv-00663-PLM-PJG ECF No. 1 filed 08/20/19 PageID.4 Page 4 of 13



owner nor Golden Grain Farms sought or obtained permission from the MDEQ to use the Site to

grow crops.

        12.    The Kalamazoo River Superfund Site is located in southwest Michigan and

includes the lower three miles of Portage Creek, 75 miles of the Kalamazoo River between

Morrow Lake and Lake Michigan, and four former disposal areas and associated mill properties.

The site was declared a federal Superfund site because of the presence of PCBs in the fish,

sediment, and surface water of the river.

        13.    The Kalamazoo River Superfund Site was listed on the Environmental Protection

Agency's ("EPA") National Priorities List in 1990. In July 2017, the EPA Superfund Task Force

identified the Kalamazoo River as one of 21 sites nationwide for "immediate, intense attention."

        14.    On October 12, 2016, representatives of Golden Grain Farms delivered

approximately 145 bushels of the soybeans – which had been grown dredge spoils from the

Kalamazoo River Superfund Site – to a CHS facility in Hamilton, Michigan. CHS weighed,

purchased, and paid Golden Grain Farms for the soybeans, and CHS then placed the soybeans

into one of its storage bins known as Bin #10. See Exhibit A.

        15.    Golden Grain Farms did not disclose to CHS at the time of the delivery and sale

of the soybeans that they had been grown on dredge spoils from the Kalamazoo River Superfund

Site.

        16.    On October 28, 2016, the Michigan Department of Agriculture and Rural

Development ("MDARD") was notified by MDEQ that crops had been harvested from the Site.

Knowing that soybeans are used in both human food and animal feed products, MDARD's

primary concern was to locate the soybeans and prevent them from entering into either food or

feed.



                                                4
  Case 1:19-cv-00663-PLM-PJG ECF No. 1 filed 08/20/19 PageID.5 Page 5 of 13



       17.    Over the course of several days, MDARD attempted through multiple channels to

find out from the property owner and from Mr. Brink of Golden Grain Farms where the

harvested soybeans had been delivered and sold. While Golden Grain Farms failed to provide

MDARD with assistance in locating the soybeans, MDARD's grain producer security program

was able to track down the location, CHS's facility in Hamilton, Michigan. Once contacted by

MDARD, CHS assisted MDARD in identifying the location of the subject soybeans, which had

been placed in Bin #10.

       18.    On November 2, 2016, MDARD issued a seizure order (the "Seizure Order"),

prohibiting CHS from moving or disposing of any of the soybeans in #10 until further written

notice is given by MDARD. The Seizure Order indicated that MDARD had discovered that

soybeans grown and harvested from a Superfund site were put into storage at CHS's Hamilton

facility in Bin #10 and that CHS's sale or other use of the soybeans could result in further

regulatory action, including fines and/or prosecution. See Seizure Order, Exhibit B.

       19.    In connection with the Seizure Order, MDARD placed a lock on Bin #10. At the

time that the Seizure Order was issued and Bin #10 was locked by MDARD, the storage bin

contained approximately 91,000 bushels of soybeans. Bin #10 has remained continuously locked

since that time, and no soybeans have been removed from the bin as of the filing of this

Complaint.

       20.    In the days following Golden Grain Farms' sale of the subject soybeans, Tom

Brink, the owner of Golden Grain Farms, requested a meeting with Bob Fenton, the general

manager of CHS's Hamilton, Michigan facility. During that meeting, Mr. Brink confessed that

he had "made the biggest mistake of his life" in growing soybeans on contaminated dredge soils,

and he asked for Mr. Fenton's help.



                                               5
     Case 1:19-cv-00663-PLM-PJG ECF No. 1 filed 08/20/19 PageID.6 Page 6 of 13



        21.    Notwithstanding Mr. Brink's admitted "mistake" (i.e., his knowing and

surreptitious sale of soybeans that had been improperly planted and raised in contaminated

material) and the immediate and significant harm to CHS, Mr. Fenton was more than willing to

try to help Golden Grain Farms. CHS is a farmer-owned cooperative, and Mr. Fenton and CHS

very much desired a "win-win" solution for both CHS and Golden Grain Farms. This is why

CHS worked with MDARD in an effort to obtain the release of the Seizure Order and permission

to sell the soybeans. These efforts included the exchange of information, meetings, phone calls,

and other communication and correspondence between representatives of CHS and MDARD.

        22.    For its part, Golden Grain Farms also had its counsel take numerous steps in an

attempt to have MDARD lift the Seizure Order and allow for the sale of the soybeans.

        23.    For example, on February 9, 2017, counsel for Golden Grain Farms wrote to Brad

Deacon, the Director of the Office of Legal Affairs at MDARD. In its correspondence, counsel

for Golden Grain Farms argued that there was no direct evidence indicating that any of the

soybeans in Bin #10 were contaminated, and referred to a study performed by Lakeshore

Environmental, Inc., who conducted sampling at the Site. According to counsel for Golden

Grain Farms, the sampling results demonstrated that: (1) the majority of the hazardous

constituents found upstream in the Kalamazoo River were not found on the Site, (2) the

constituents that were detected at the Site (including PCBs, arsenic, and dioxins), were found in

small enough concentrations that the Site was safe for a one-time agricultural use, and (3)

farming operations occur elsewhere in the state on fields with significantly higher concentrations

of the same or similar constituents. See February 9, 2017 correspondence, attached as Exhibit

C.




                                                6
  Case 1:19-cv-00663-PLM-PJG ECF No. 1 filed 08/20/19 PageID.7 Page 7 of 13



       24.     In its response, MDARD noted that Golden Grain Farms' February 9, 2017 letter

omitted several important considerations and that MDARD otherwise disagreed with the material

points in that letter. See April 18, 2017 correspondence, attached as Exhibit D.

       25.     First, MDARD noted that the dredged sediment and the property it was located on

were subject to a restrictive covenant required by MDEQ that did not allow the Site to be used

for agricultural purposes.

       26.     MDARD further indicated that the most prudent approach after securing the

contents of Bin #10 was to survey the subject field in which the soybeans were grown and take

samples of any soybeans and plant material left, as well as soil samples from where the soybeans

were grown. Unfortunately, when MDARD staff arrived at the Site on November 2, 2016, they

found large machinery engaged in a massive earthmoving operation. According to MDARD,

these actions by the landowner and/or Golden Grain Farms made it impossible to know what the

conditions were in the field when the soybeans were grown on the dredged materials. MDARD

further noted that the earthmoving operation was done without notice to or approval from MDEQ

under the terms of the restrictive covenant.

       27.     MDARD further noted that it had been trying to find a resolution to the issue that

was protective of human and animal health. However, the proposals that had been submitted to

MDARD relied primarily on the dilution of the compromised soybeans, a method that MDARD

did not believe to be protective of human and animal health. MDARD further indicated that it

had discussed this matter to its counterparts at the U.S. Food & Drug Administration ("FDA"),

who expressed similar concerns over the matter.

       28.     MDARD's correspondence further provided evidence that MDARD indicated

supported a finding that the soybeans were adulterated, and MDARD rejected Golden Grain



                                                7
  Case 1:19-cv-00663-PLM-PJG ECF No. 1 filed 08/20/19 PageID.8 Page 8 of 13



Farms' sampling data as insufficient to demonstrate whether or not contamination existed at the

time the soybeans were grown. MDARD further noted that Golden Grain Farms' sampling was

done without MDARD's agreement or input, notwithstanding that discussions regarding potential

sampling protocols was ongoing at the time.

       29.    On March 28, 2017, in-house counsel for CHS wrote to counsel for Golden Grain

Farms and proposed that Golden grain Farms purchase the entirety of the approximately 91,000

bushels of soybeans that were stored in Bin #10. CHS indicated that it was willing to sell all of

the soybeans on an "as-is" basis at an identified price. See March 28, 2017 correspondence,

attached Exhibit E. Counsel for Golden Grain Farms rejected that offer the following day. See

March 29, 2017 correspondence, attached as Exhibit F. In that same correspondence, counsel

for Golden Grain Farms suggested that CHS propose the sampling protocol to MDARD that

would allow the soybeans in Bin #10 to be released for processing. Id.

       30.    Counsel for Golden Grain Farms sent follow up correspondence to in-house

counsel for CHS on April 17, 2017. See Exhibit G. In that correspondence, counsel for Golden

Grain Farms indicated that Golden Grain Farms did not believe that any further sampling of the

soybeans was warranted and that the information previously provided by Golden Grain Farms to

MDARD should have been sufficient to allow for the release of the Seizure Order. Nevertheless,

counsel for Golden Grain Farms proposed that a limited sampling program be proposed to

MDARD, and counsel propounded a list of questions in furtherance of such a sampling program.

CHS responded to those questions in correspondence dated April 26, 2017. See Exhibit H.

       31.    On May 18, 2017, counsel for Golden Grain Farms sent correspondence to both

MDARD and CHS advising both parties that Golden Grain Farms intended to submit

approximately sixteen ounces of soybeans harvested from the Site for analytical testing. See



                                               8
  Case 1:19-cv-00663-PLM-PJG ECF No. 1 filed 08/20/19 PageID.9 Page 9 of 13



Exhibit I. On June 27, 2017, Golden Grain Farms provided the testing results to MDARD, with

a copy to CHS. See Exhibit J.

       32.     CHS proposed its own sampling protocol to MDARD on August 7, 2017. See

Exhibit K. As CHS indicated in its multi-page proposal, the purpose of its sampling and

analysis plan was to allow MDARD to determine whether the soybeans would be acceptable for

future processing in biodiesel and/or animal or human feed streams.          CHS's sampling and

analysis plan included (1) a description of the methods for collecting representative samples of

the soybeans for laboratory analyses for various inorganic and organic substances; (2) the

identification of EPA analytical methods and detection limits for the laboratory analyses of the

soybean samples; and (3) a description of the procedures for comparing laboratory results to

acceptable concentration limits to evaluate the suitability of the soybeans for future processing in

biodiesel and/or animal or human feed streams.

       33.     On June 28, 2018, after not receiving a response from MDARD, CHS sent follow

up correspondence in which it requested that MDARD either approve the previously-submitted

sampling plan or allow the soybeans to be burned for energy recovery/alternate fuel at a bio-

mass generator or disposed of at a landfill. See Exhibit L. CHS sent further follow up

correspondence to MDARD on August 28, 2018. See Exhibit M.

       34.     On October 3, 2018, FDA wrote to MDARD, indicating that it had reviewed

CHS's proposed sampling/reconditioning plan for the soybeans. See Exhibit N. Following its

review, FDA informed MDARD that it did not support CHS's proposal.

       35.     On October 11, 2018, MDARD responded to CHS's sampling and analysis

proposal.    See Exhibit O.     Like FDA, MDARD indicated that CHS's proposal was not

acceptable. MDARD further indicated that it shared FDA's concerns about any possible food or



                                                 9
 Case 1:19-cv-00663-PLM-PJG ECF No. 1 filed 08/20/19 PageID.10 Page 10 of 13



animal feed use of the soybeans. Finally, MDARD indicated that it could not support the use of

the soybeans in any other manufacturing uses, including bio-diesel. As such, MDARD indicated

that it could only support CHS's proposals to either incinerate or dispose of the soybeans at a

landfill.

        36.     Golden Grain Farms continued to disagree with MDARD's findings and

determination with respect to the soybeans, and it took issue with the proposed sampling plan

that MDARD rejected.

        37.     On December 5, 2018, counsel for CHS wrote to counsel for Golden Grain Farms

to make clear that CHS had no objection to Golden Grain Farms working directly with MDARD,

including with respect to any proposed sampling protocols. See Exhibit P. A representative

from MDARD was copied on that correspondence, and that representative confirmed with CHS

that MDARD would be willing to consider any additional sampling protocols submitted by

Golden Grain Farms.

        38.     Upon information and belief, Golden Grain Farms did not submit any additional

proposed sampling protocols for the soybeans to MDARD.

        39.     On June 20, 2019, CHS received follow up correspondence from MDARD

regarding the soybeans. See Exhibit Q. While MDARD indicated that it appreciated the efforts

that CHS had made to try to resolve the matter, MDARD reiterated its finding that "the soybeans

are not fit for human or animal use and [that] destruction is the only viable path." MDARD

instructed CHS to make arrangements with MDARD personnel to coordinate the disposal of the

soybeans. Id.




                                              10
 Case 1:19-cv-00663-PLM-PJG ECF No. 1 filed 08/20/19 PageID.11 Page 11 of 13



        40.     Thus, notwithstanding CHS's efforts to obtain the release of the Seizure Order and

permission to sell the soybeans, MDARD and FDA have forbidden the sale or commercial use of

the soybeans and have repeatedly indicated that destruction is the only viable path.

        41.     CHS has suffered a variety of damages as a result of Golden Grain Farms'

knowing and surreptitious sale of soybeans that were grown on contaminated dredge spoils from

the Kalamazoo River Superfund Site. First, CHS is entitled to a refund of the amounts paid for

the soybeans, which are unmerchantable. In addition, CHS is entitled to its consequential

damages under the Uniform Commercial Code, which include the value of the soybeans in Bin

#10 that must now be destroyed and the profits that CHS has lost over the past two years form

the loss of use of Bin #10. CHS has also suffered incidental damages in the form of additional

costs and expenses incurred in storing the soybeans and in attempting to work with MDARD and

FDA over the course of the past two years.

        42.     CHS has requested on multiple occasions that Golden Grain Farms compensate

CHS for its damages, but Golden Grain Farms has refused to do so.

              COUNT I: BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY

        43.     Plaintiff restates the allegations contained in paragraphs 1 through 42 as though

fully restated herein.

        44.     Plaintiff and Defendant entered into one or more contracts for the sale of goods

governed by the Uniform Commercial Code.

        45.     Pursuant to MCL § 440.2314, the goods are subject to an implied warranty of

merchantability.

        46.     Defendant breached the implied warranty of merchantability.

        47.     Plaintiff has been damaged as a result.



                                                 11
 Case 1:19-cv-00663-PLM-PJG ECF No. 1 filed 08/20/19 PageID.12 Page 12 of 13



        WHEREFORE, Plaintiff, CHS, Inc., respectfully requests that this Court enter a

judgment in its favor and against Defendant, Golden Grain Farms, LLC, in an amount in excess

of $75,000, plus interest, costs, and attorneys' fees, and order all further relief appropriate in the

circumstances.

    COUNT II: BREACH OF IMPLIED WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE

        48.      Plaintiff restates the allegations contained in paragraphs 1 through 47 as though

fully restated herein.

        49.      Plaintiff and Defendant entered into one or more contracts for the sale of goods

governed by the Uniform Commercial Code.

        50.      Pursuant to MCL § 440.2315, the goods are subject to an implied warranty of

merchantability.

        51.      Defendant knew the specific intended purpose for the goods that it sold to

Plaintiff.

        52.      Defendant had reason to know, and in fact had actual knowledge, that CHS was

relying on Defendant's skill or judgment in recommending the goods at issue.

        53.       Defendant breached the implied warranty of fitness for a particular purpose.

        54.      Plaintiff has been damaged as a result.

        WHEREFORE, Plaintiff, CHS, Inc., respectfully requests that this Court enter a

judgment in its favor and against Defendant, Golden Grain Farms, LLC, in an amount in excess

of $75,000, plus interest, costs, and attorneys' fees, and order all further relief appropriate in the

circumstances.




                                                  12
 Case 1:19-cv-00663-PLM-PJG ECF No. 1 filed 08/20/19 PageID.13 Page 13 of 13



                                   Respectfully submitted,

                                   VARNUM LLP
                                   Attorneys for Plaintiffs



Date: August 20, 2019              By: /s/ Brion B. Doyle
                                           Brion B. Doyle (P67870)
                                   Business Address and Telephone:
                                           Bridgewater Place, P.O. Box 352
                                           Grand Rapids, MI 49501-0352
                                           (616) 336-6000




                                     13
